Case 3:16-cr-00028-GMG-RWT Document 53 Filed 09/18/20 Page 1 of 1 PageID #: 173




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG


 UNITED STATES OF AMERICA,

               Plaintiff,

 v.                                                CRIMINAL ACTION NO.: 3:16-CR-28
                                                   (GROH)

 KEITH DERWAN FREEMAN,

               Defendant.

                    ORDER DENYING DEFENDANT’S MOTION FOR
                   EARLY TERMINATION OF SUPERVISED RELEASE

        Now before the Court is the pro se Defendant’s Motion for Early Termination of

 Supervised Release. ECF No. 52. Therein, the Defendant moves the Court to terminate

 his three-year term of supervised release early. In support, the Defendant avers that he

 has complied with his terms of supervised release, and that he has paid his court-ordered

 fine in full. See id. at 13–14.

        Upon review and consideration, the Court finds that the Defendant will benefit from

 continued supervision and declines to terminate his supervised release at this time.

 Accordingly, the Defendant’s Motion for Early Termination of Supervised Release [ECF

 No. 52] is DENIED. The Defendant shall continue his supervised release in accordance

 with the Judgment of this Court.

        The Clerk is DIRECTED to transmit copies of this Order to all counsel of record

 and to mail a copy to the pro se Defendant by certified mail, return receipt requested.

        DATED: September 18, 2020
